J-A14021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.A.R.                                                 IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

R.L.M.

                            Appellant                      No. 1306 MDA 2015


                  Appeal from the Order Entered June 26, 2015
            In the Court of Common Pleas of Northumberland County
                     Civil Division at No(s): 1397-CV-2015


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY OTT, J.:                                       FILED JULY 06, 2016

         R.L.M. (“Father”) appeals from the order entered June 26, 2016,

registering and confirming a foreign support award, issued by the Supreme

Court of British Columbia, which directs Father to pay $671.89 per month in

child support to J.A.R. (“Mother”).            On appeal, Father contends the trial

court abused its discretion in registering the award because the Supreme

Court of British Columbia lacked personal jurisdiction over him at the time it

issued the child support order. For the reasons that follow, we affirm.

         We have gleaned the following facts and procedural history from the

record.     Mother and Father were married in Pennsylvania in December of

1996, and have two children, H.M, born in September of 2000, and R.M.,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A14021-16



born in May of 2002. The parties subsequently separated in July of 2008,

and divorced in October of 2011.      Sometime in 2011, Mother moved to

British Columbia and has since remarried.

      Initially, the children resided with Father in Northumberland County,

Pennsylvania. Mother filed a petition to modify custody in February of 2012,

and a hearing was conducted in March 2012. After a June 2012 visit with

Mother in British Columbia, the children indicated they did not want to return

to Pennsylvania to live with Father. Physical custody was then awarded to

Mother.    On March 27, 2013, the Domestic Relations Hearing Officer

(“DRHO”) filed a Report and Recommendation stating “the parties reached

an agreement on all but two issues which counsel agreed would be the only

issues preserved for Exceptions.” Report and Recommendation, 3/27/2013,

at 1. Those two issues concerned the allocation of the certain costs. See

Order, 3/28/2013, at n.1. The court thereafter approved as a final order the

portion of the Report and Recommendation “which the parties mutually

agreed to on the record under oath in the presence of the Hearing Officer[.]”

Order,    3/28/2013.     Relevant   for   our   purposes,   the   Report   and

Recommendation contained the following provision regarding jurisdiction:

      This court [Northumberland County] retains exclusive and
      continuing jurisdiction of this case until further order of court.
      This court does not enter any determination regarding
      jurisdiction over child support which Mother may [bring] in her
      choice of location.

Report and Recommendation, 3/27/2013, at ¶ 31.



                                    -2-
J-A14021-16



       Thereafter, the parties continued to file applications for relief in both

Pennsylvania and British Columbia.             On April 28, 2014, the Honorable Mr.

Justice Butler of the Supreme Court of British Columbia entered a judgment

on Mother’s applications requesting the Canadian court assume jurisdiction

over the children and order Father to pay child support. The Canadian Court

determined that British Columbia should take jurisdiction over custody issues

involving the children, and directed Father to “file a sworn financial

statement within 30 days” so that Mother’s child support application could be

reviewed. Oral Reasons for Judgment, 4/28/2014, at ¶ 40.1              For some of

the Canadian proceedings, Father retained counsel, who filed responses to

Mother’s applications, and requested continuances.            However, Father also

appeared pro se at times.          He participated in the Canadian hearings via

telephone, and objected to the court’s jurisdiction.

       On June 26, 2014, the Supreme Court of British Columbia entered a

interim order, which imputed to Father an annual income of $50,000

Canadian dollars, and directed him to pay $758 Canadian dollars per month

in child support.2 On January 28, 2015, Mother filed a Notice of Registration

of the June 26, 2014, Order in Northumberland County, seeking to enforce
____________________________________________


1
   This judgment can be found at the following web address:
http://www.courts.gov.bc.ca/jdb-txt/SC/14/07/2014BCSC0782.htm.
2
  The trial court estimated the Canadian dollar calculations to be $38,182.00
of imputed yearly income, and $671.89 of monthly support. See Trial Court
Opinion, 11/10/2015, at 1 n.3.



                                           -3-
J-A14021-16



the Canadian order pursuant to Pennsylvania’s Uniform Interstate Family

Support Act (“UIFSA”), 23 Pa.C.S. § 7101 et seq.           Father filed a pro se

response on February 17, 2015, contending, inter alia, that the issuing

tribunal, the Supreme Court of British Columbia, had no personal jurisdiction

over him and that the child support order was, consequently, unenforceable.

See Response, 2/17/2015, at unnumbered 17.               The trial court held a

hearing on April 28, 2015.3         Thereafter, on June 26, 2015, the trial court

entered an order registering and confirming the aforementioned foreign



____________________________________________


3
  We note that, although the transcript from the April 28, 2015, hearing is
included in the reproduced record, it is not in the certified record. As we
have explained:

       This Court may review and consider only items which have been
       duly certified in the record on appeal. Furthermore, a document
       not filed of record does not become part of the certified record
       by merely making a reproduction and placing that reproduction
       in the reproduced record. For purposes of appellate review,
       what is not of record does not exist.

Rosselli v. Rosselli, 750 A.2d 355, 359 (Pa. Super. 2000) (citations
omitted), appeal denied, 764 A.2d 50 (Pa. 2000). “[I]t is an appellant’s
duty to ensure that the certified record is complete for purposes of review.”
Commonwealth v. Lopez, 57 A.3d 74, 82 (Pa. Super. 2012) (citation
omitted), appeal denied, 62 A.3d 379 (Pa. 2013). Furthermore, the fact that
Father is proceeding pro se, does not excuse the record deficiency: “any
layperson choosing to represent himself in a legal proceeding must, to some
reasonable extent, assume the risk that his lack of expertise and legal
training will prove his undoing.”    Rich v. Acrivos, 815 A.2d 1106, 1108
(Pa. Super. 2003) (citations omitted). Nevertheless, Father’s omission has
not impeded our review.




                                           -4-
J-A14021-16



support order, and directing Father to pay $671.89 per month in child

support. Order, 6/26/2015. This timely appeal followed.4

       On appeal, Father argues the trial court erred in concluding the

Supreme Court of British Columbia had personal jurisdiction over him at the

time it issued the June 26, 2014, child support order. Father states he has

never been to British Columbia, and he participated in the proceedings only

by telephone and only to object to the Canadian court’s jurisdiction.         See

Father’s Brief at 8.        Moreover, he contends that under the controlling

precedent of the Supreme Court of Canada in Club Resorts Ltd. v. Van

Breda, 2012 SCC 17, [2012] 1 S.C.R. 572,5 there were no “‘presumptive

connecting factors’ that would support a finding of jurisdiction over [him] by

the courts of British Columbia.” Father’s Brief at 17. Father also contends

the trial court misapplied the law, and drew unreasonable conclusions from

the facts in making its decision.         Id. at 19-22.   Lastly, Father notes the

jurisdictional provision in Pennsylvania’s UIFSA provides additional support

for his position. Id. at 22-24, citing 42 Pa.C.S. § 7201.




____________________________________________


4
  On July 30, 2015, the trial court ordered Father to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Father
complied with the court’s directive, and filed a concise statement on August
17, 2015.
5
  This decision can be accessed via the following website:             http://scc-
csc.lexum.com/scc-csc/scc-csc/en/item/8004/index.do.



                                           -5-
J-A14021-16



      “In reviewing a decision concerning the registration of a foreign

support order, our standard of review is whether the trial court manifestly

abused its discretion or committed an error of law.” Simpson v. Sinclair,

788 A.2d 1016, 1017 (Pa. Super. 2001) (citation omitted), appeal denied,

806 A.2d 862 (Pa. 2002).

      Under the UIFSA, a party may register a foreign support order in

Pennsylvania.   23 Pa.C.S. § 7601.      Once the order is registered, it “is

enforceable in the same manner and is subject to the same procedures as

an order issued by a tribunal of this State.” 23 Pa.C.S. § 7603(b). The non-

registering party may contest the validity or enforcement of a registered

order by proving, inter alia, “[t]he issuing tribunal lacked personal

jurisdiction over the contesting party.”   23 Pa.C.S. § 7607(a)(1). Section

7607 further provides: “If the contesting party does not establish a defense

under subsection (a) to the validity or enforcement of a registered support

order, the registering tribunal shall issue an order confirming the order.” 23

Pa.C.S. § 7607(c).

      Here, the trial court concluded Father did not prove the Canadian court

lacked personal jurisdiction over him. Trial Court Opinion, 11/10/2015, at 4.

First, the court explained Father “took no steps [t]o challenge personal

jurisdiction before the Canadian court outside of repeatedly asserting his

objection to the proceedings without stating any legal basis for the same.”

Id. at 3. Moreover, after the Supreme Court of British Columbia issued its

April 2014, reasons for judgment, Father did not “object to, appeal, or

                                    -6-
J-A14021-16



otherwise contest the validity of or seek review of these reasons for

judgment, nor of the resultant June 26, 2014 order.” Id. at 4.    Second, the

trial court pointed to the parties’ agreement, set forth in the March 27,

2013, Report and Recommendation of the DRHO, that Mother “was not

limited to seeking child support only in Pennsylvania[.]” Id.

      We find the parties’ agreement, memorialized in the DRHO’s Report

and Recommendation, to be dispositive.         “Because the requirement of

personal jurisdiction represents first of all an individual right, it can, like

other such rights, be waived.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 703 (1982).             Indeed, it is well-

established that “a court’s jurisdiction over the person may be conferred by

consent or agreement.” Commonwealth ex rel. Rothman v. Rothman,

223 A.2d 919, 922 (Pa. 1966).       Accord Wagner v. Wagner, 768 A.2d
1112, 1119 (Pa. 2001).

      Here, the parties specifically agreed that while the Northumberland

County court would retain jurisdiction over the custody issues until further

order, Mother could bring a child support action “in her choice of location.”

Report and Recommendation, 3/27/2013, at ¶ 31.            Father conveniently

ignores this provision in his brief, and argues that the “[c]ontrolling

precedent of the Canadian Supreme Court demonstrates that the British

Columbian Supreme Court lacked personal jurisdiction” over him when it

entered the June 26, 2014, support order. Father’s Brief at 9. However, the

parties’ agreement, and Father’s acquiescence to the jurisdiction of Mother’s

                                     -7-
J-A14021-16



“choice of location” on the issue of child support, supersedes reliance on

Canadian precedent.6         Indeed, in Pennsylvania, a party may consent to

jurisdiction. Wagner, supra.

        Therefore, we conclude, as did the trial court, that Father did not

establish “[t]he issuing tribunal lacked personal jurisdiction”7 over him, and

his challenge to the registration of the foreign support order must fail.

        Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2016



____________________________________________


6
  We note, as did the trial court, that Father failed to appeal the decision of
the Supreme Court of British Columbia to the Court of Appeal.              See
http://www.scc-csc.ca/court-cour/sys-eng.aspx (decisions of the Supreme
Court of British Columbia may be appealed to the Court of Appeal, which is
the highest court in the province of British Columbia, and, upon an adverse
ruling, to the Supreme Court of Canada). Therefore, to the extent Father
argues the decision of the Supreme Court of British Columbia was wrongly
decided under Canadian law, we agree he has waived that claim. See Trial
Court Opinion, 11/10/2015, at 3-4.
7
    23 Pa.C.S. § 7607(a)(1).




                                           -8-
J-A14021-16




              -9-